DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 2, the word “substantially” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200106188 A1 (Ou et al., hereainafter Ou) in view of 2019/0051977 (Kawaguchi et al., hereinafter Kawaguchi’977).
Regarding claim 1, Ou discloses a communication device (Fig. 2 and par [0028], “wireless device 210 with a 2-D antenna system 220”), comprising: 
a ground plane (par [0036], “PCB 520 also includes signal and ground layers”); 
an antenna array (par [0028], “2×2 array 230”), comprising a plurality of antenna elements (par [0028], “2×2 array 230”); and 
an [EBG] (Electromagnetic Band Gap) structure (figs. 7 and 9A, par. [0038], “metamaterial structures 704” comprise an entire surrounding structure), comprising a plurality of EBG units (figs. 7 and 9A, par. [0038], “metamaterial structures 704 may be small metallic structures (e.g., squares, crosses, circles, etc.)”) formed as a rectangular shape (figs. 7 and 9A, items 704 formed as a rectangular shape. The examiner gave a broad and reasonable interpretation to the limitation. The examiner is interpreting where the EBG units are formed as a rectangular shape and not necessarily the “entire EBG structure”. The limitation can be interpreted as either of the following: the EBG units having a rectangular shape themselves or as the group of EBGs forming the entire EBG structure as a rectangle), where the [EBG] units are coupled to the ground plane (pars [0036][0038] and [0044], “PCB 520 also includes signal and ground layers”  and “the pattern is repeated along the z-axis such that more than one plane within the PCB substrate 1012 may include a metallic patch and a plurality of metamaterial structures”); 
where the antenna array as a whole is surrounded and enclosed by the EBG structure (Figs. 7 and 9A; par [0049], “patch antenna array may be comprised of one or more patches; par. [0038], “The substrate 700 includes a metallic patch 702 disposed in a first area of a dielectric substrate 706, and a plurality of metamaterial structures 704 disposed on and/or within a second area of the dielectric substrate 706 (e.g., FR-4, BT, FR-5, etc.). The second area of the substrate 706 surrounds the first area of the substrate 706 and is within the near field of the metallic patch 702…, the term “surround” refers to a configuration that fully encloses another portion or area”), and the [EBG] structure is provided without going through any two individual antenna elements (Figs. 7 and 9A show where the metamaterial structure does not go through any two individual antenna elements); 

where the first symmetrical pattern substantially has a square shape (Figs 3 and 5B show a symmetrical pattern for a 2X2 array antenna having a square shape);
where the [EBG] units are arranged to form the same with the first symmetrical pattern (Figs 7 and 9A, Please see the patter formed by “metamaterial structures 704”. This limitation is unclear, the examiner is not certain about what “same” refers to. For the purpose of examination, the limitation will be considered as the EBG units forming a symmetrical pattern that has a square shape); 
where a shortest distance between an outside boundary of the antenna array and an inside boundary of the EBG structure is longer than 0.25 wavelength of an operation frequency band of the antenna array (Fig. 7, pars [0006], [0009] and [0038], “A maximum width of each of the plurality of metamaterial structures may be in a range between one-fifth and one-twentieth of the wavelength of the operational frequency” and “The metamaterial structures are substantially smaller than the wavelength of the antenna operating frequency.”; therefore, as shown in figure 7, the distance between the outside antenna boundary, “metallic patch 602”,  and the inside metamaterial  structure boundary,  “second substrate 606”,  would be at a longer distance than 0.25 wavelength of an operational frequency of the antenna).
Ou does not specifically disclose where the structure is made of EBGs units.
In related art concerning an antenna device, Kawaguchi’161 discloses an EBG structure made of EBGs units (Fig. 1 pars. [0036] and [0059], “the interruption unit 6 is installed on the entire surface around the antenna unit 4” Please see interruption structure 6 made of EBGs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kawaguchi’977’s teachings of an EBG structure with Ou’s antenna because one of ordinary skill in the art would have recognized that EBG structure is a metamaterial with the property to suppress electromagnetic wave propagation (stopband) in a particular frequency band. Where EBG structures are formed from unit cells composed of conductors and dielectrics arranged periodically in rows and columns of multiple cells, as shown in Ou’s invention.  

Regarding claim 10, Ou and Kawaguchi’977 disclose all the limitations of claim 1.  Ou further discloses where the [EBG] units are arranged to form a second symmetrical pattern (Fig 9A shows different symmetrical patterns).
Regarding claim 11, Ou and Kawaguchi’977 disclose all the limitations of claim 10.    
Ou further discloses where the second symmetrical pattern substantially has a hollow square shape (Figs. 7 and 9A; par [0049], “patch antenna array may be comprised of one or more patches; par. [0038], “a plurality of metamaterial structures 704 disposed on and/or within a second area of the dielectric substrate 706 (e.g., FR-4, BT, FR-5, etc.). The second area of the substrate 706 surrounds the first area of the substrate 706 and is within the near field of the metallic patch 702…, the term “surround” refers to a configuration that fully encloses another portion or area”; thus, hollow).
Regarding claim 12, Ou and Kawaguchi’977 disclose all the limitations of claim 10.   
 Ou further discloses where the second symmetrical pattern comprises a first loop shape and a second loop shape, the second loop shape is positioned inside the first loop shape, and the antenna elements are positioned inside the second loop shape (Figs. 7 and 9A; par [0049], “patch antenna array may be comprised of one or more patches; par. [0038], “The substrate 700 includes a metallic patch 702 disposed in a first area of a dielectric substrate 706, and a plurality of metamaterial structures 704 disposed on and/or within a second area of the dielectric substrate 706 (e.g., FR-4, BT, FR-5, etc. Where the antennas are situated at the center).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Kawaguchi’977 and further in view of US 20140354513 A1 (Nair et al., hereainafter Nair).
Regarding claim 2, Ou and Kawaguchi’977 disclose all the limitations of claim 1.    
Ou does not specifically disclose where the EBG structure is configured to suppress a front-to-back ratio of a radiation pattern of the antenna array.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nair’s teachings where the EBG structure is configured to suppress a front-to-back ratio of a radiation pattern of the antenna array with Ou’s and Kawaguchi’977 communication device because one of ordinary skill in the art would have recognized that there is a need for improving front-to-back ratio in antennas, particularly in the millimeter wave frequencies (Nair, paragraph 5), so that interference or coverage in the reverse direction is minimized and a higher gain is achieved. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Kawaguchi’977 and further in view of US 20150035714 A1 (Hongyu Zhou, hereainafter Zhou).
Regarding claim 3, Ou and Kawaguchi’977 disclose all the limitations of claim 1.  Ou discloses where the operation frequency band is from 27GHz to 29GHz (paragraph 27, “Wireless device 110 may support operation at a very high frequency, e.g., within millimeter-wave (MMW) frequencies from 28 to 300 gigahertz (GHz)”).
However, Ou does not specifically disclose an operation frequency band from 27GHz to 29GHz.
In related art concerning phase array for millimeter-wave mobile handset and other devices, Zhou discloses an operation frequency band is from 27GHz to 29GHz (paragraph 64, “the antenna array 1000 is well-matched from 27 GHz to 29 GHz.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhou’s teachings where the operation frequency band is from 27GHz to 29GHz with Ou’s communication device because one of ordinary skill in the art would have recognized that an operational 27GHz to 29GHz frequency band falls within the possible band ranges considered for 5G communications through the world.  
Regarding claim 15, Ou, Kawaguchi’977 and Zhou disclose all the limitations of claim 3.  
⅕.sup.th to 1/20.sup.th the size of the wavelength of the frequency of the antenna radiator”, where 1/20 corresponds to 0.05, which is shorter than 0.1).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Kawaguchi’977 and Zhou and further in view of US 6501436 B1 (Saito et al., hereainafter Saito).
Regarding claim 7, Ou, Kawaguchi’977 and Zhou disclose all the limitations of claim 3.  
Ou does not specifically disclose where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band.
In related art concerning antenna apparatus and wireless apparatus and radio relaying apparatus using the same, Saito discloses where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band (column 9, lines 15-20, “A length "a" of one side of each of the diamond shapes constituted by one pair of antennas 1 and 2, and one pair of antennas 3 and 4 is set to a 1/2 wavelength (.lambda./2). Also, a length "b" of one side of the antenna elements 5 to 12 is set to a 1/4 wavelength (.lambda./4).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Saito’s teachings where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band with Ou’s communication device because one of ordinary skill in the art would have recognized that ¼ wavelength of the operation frequency band is the optimal length because the field is strongest at ¼ of the wave in a sinusoidal signal.  
Regarding claim 8, Ou, Kawaguchi’977 and Zhou disclose all the limitations of claim 3.   
 Ou does not specifically disclose where a distance between any adjacent two of the antenna elements is substantially equal to 0.5 wavelength of the operation frequency band.
Saito discloses where a distance between any adjacent two of the antenna elements is substantially equal to 0.5 wavelength of the operation frequency band (column 10, lines 32-41, where the separation between the antenna elements is ½ wavelength. “antenna elements 26 to 33 are arranged by a conductive line having a length of 1 wavelength, and are curved at centers thereof in semi-circular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Saito’s teachings where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band with Ou’s communication device because one of ordinary skill in the art would have recognized that 1/2 wavelength separation is a recognized standard used to prevent multipath distortion as well as to increase the gain.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Kawaguchi’977 and further in view of US 2018/0241442 A1 (Zirwas et al., hereainafter Zirwas).
Regarding claim 9, Ou and Kawaguchi’977 disclose all the limitations of claim 1.   
Ou does not specifically disclose where a total number of antenna elements is 16.
In related art concerning artificially mutual-coupled antenna arrays, Zirwas discloses where a total number of antenna elements is 16 (paragraphs 31-32, “16 antenna elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zirwas’s teachings where a total number of antenna elements is 16 with Ou’s communication device because 16 antenna elements is a designer’s choice in antenna design.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Kawaguchi’977 and further in view of US 2019/0089069 A1 (Niroo et al., hereainafter Niroo).
Regarding claim 13, Ou and Kawaguchi’977 disclose all the limitations of claim 1.    
Ou does not specifically disclose where each of the EBG units substantially has a mushroom shape.
In related art concerning broadband phased array antenna system with hybrid radiating elements, Niroo discloses where each of the EBG units substantially has a mushroom shape (paragraph 28, “the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Niroo’s teachings where each of the EBG units substantially has a mushroom shape with Ou’s communication device because one of ordinary skill in the art would have recognized that mushroom shaped EBG structure is used to suppress surface wave excited by a patch antenna while improving its gain and directivity.

Claims  14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Kawaguchi’977 and further in view of US 20140049437 A1 (Hung et al., hereainafter Hung).
Regarding claim 14, Ou and Kawaguchi’977 disclose all the limitations of claim 1.  
 Ou does not specifically disclose where each of the EBG units comprises a top metal piece and a connection metal pillar, and the top metal piece is coupled through the connection metal pillar to the ground plane.
In related art concerning Multi-Input Multi-Output antenna with EBG structure, Hung discloses
where each of the EBG units comprises a top metal piece (figure 1C, “patch 134”) and a connection metal pillar (figure 1C, “cell via 136” corresponding to “metal pillar”), and the top metal piece is coupled through the connection metal pillar to the ground plane (figure 1C and paragraph 26, “EBG cell 132 comprises a patch 134 and a cell via 136, wherein the patch 134 is electrically coupled through the cell via 136 down to the system ground plane 110.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where each of the EBG units comprises a top metal piece and a connection metal pillar, and the top metal piece is coupled through the connection metal pillar to the ground plane with Ou’s communication device because one of ordinary skill in the art would have recognized that such connection configuration is a common in the art.
Regarding claim 19, Ou and Kawaguchi’977 disclose all the limitations of claim 1.  
 Ou does not specifically disclose where a total number of EBG units is 184.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where a total number of EBG units is 184 with Ou’s communication device because the number of EBG units constitute a design consideration.
Regarding claim 20, Ou and Kawaguchi’977 disclose all the limitations of claim 1.   
Ou does not specifically disclose where a dielectric substrate, disposed on the ground plane, wherein the EBG units penetrate the dielectric substrate.
Hung discloses where a dielectric substrate, disposed on the ground plane, wherein the EBG units penetrate the dielectric substrate (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where a dielectric substrate, disposed on the ground plane, wherein the EBG units   penetrate the dielectric substrate with Ou’s communication device because one of ordinary skill in the art would recognize that adding a dielectric substrate on the ground structure would improve mechanical and electrical stability as well as to allow the reduction of the antenna size, among others.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Kawaguchi’977 and Zhou, and further in view of US 20140049437 A1 (Hung et al., hereainafter Hung).
Regarding claim 16, Jerauld, Kawaguchi and Zhou disclose all the limitations of claim 3.  
Ou does not specifically disclose where a height of each of the EBG units is shorter than 0.1 wavelength of the operation frequency band.
Hung discloses where a height of each of the EBG units is shorter than 0.1 wavelength of the operation frequency band (paragraph 25, “the height H2 of the second dielectric material 172 is smaller than 0.1 wavelength of the central operation frequency.”).

Regarding claim 17, Jerauld, Kawaguchi and Zhou disclose all the limitations of claim 3.   
Ou does not specifically disclose where a distance between any adjacent two of the EBG units is shorter than 0.02 wavelength of the operation frequency band.
 Hung discloses where a distance between any adjacent two of the EBG units is shorter than 0.02 wavelength of the operation frequency band (paragraph 26, “The EBG cells 132 are separated by a plurality of partition gaps 140. In the embodiment, some of the partition gaps 140 are arranged in an X-direction (horizontal direction), and the other partition gaps 140 are arranged in a Y-direction (vertical direction). A width of each partition gap 140 may be adjusted according to the desired frequency bands.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where a distance between any adjacent two of the EBG units is shorter than 0.02 wavelength of the operation frequency band with Ou’s communication device because the distance between EBGs constitute a design consideration (Hung, paragraph 26).  

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/11/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649